Citation Nr: 1213607	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-42 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for arthritis of the hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Joyner, Counsel







INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied entitlement to the benefit sought on appeal.  The July 2008 rating decision also denied service connection for residuals of shell fragment wounds to the lower extremities.  However, the Veteran only appealed the denial of service connection for arthritis of the hands.  Therefore, the only issue on appeal is reflected above.  Additionally, the appeal is now under the jurisdiction of the RO in Detroit, Michigan.  

The Board notes in August 2011, after the October 2009 statement of the case (SOC) was issued, the Veteran submitted additional medical evidence along with two waivers of consideration of such evidence by the RO in the first instance.  38 C.F.R. § 20.1304.  As such, the Board may proceed with the appeal.


FINDING OF FACT

Arthritis of the hands has not been shown to be causally or etiologically related to the Veteran's military service, nor was arthritis of the hands manifested in the year following service.


CONCLUSION OF LAW

Arthritis of the hands was not incurred during service, and the incurrence of arthritis of the hands during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to notify was satisfied by letter sent to the Veteran in October 2007.  The letter addressed all of the notice requirements, to include notice regarding disability ratings and effective dates, and was sent prior to the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ) in July 2008.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA examination reports, and private medical evidence are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the May 2009 VA examination report obtained in this case is adequate, as it is predicated on a thorough examination of the Veteran, to include discussion of his symptoms and complaints, and it contains an opinion regarding the etiology of the arthritis of the Veteran's hands.  The May 2009 examiner reviewed the claims file, addressed the Veteran's contentions, and addressed the private medical opinion of record.  In sum, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with an October 2009 SOC, which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309. 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for arthritis of the hands.

The service treatment records reflected that on December 1, 1966 the Veteran had swollen proximal interphalangeal (PIP) joints of both hands.  The diagnosis was rule out rheumatoid arthritis.  X-rays of both hands were requested.  

The Veteran was admitted to Station Hospital on January 11, 1967.  The admission diagnosis was arthritis of the first, second, third, and fourth fingers of both hands.  The Veteran complained of ulna deviation of all fingers of both hands for about one year.  Within the past two or three months, he had noted swelling of the PIP joint of the fingers.  He stated that his fingers ached episodically for the past two months.  Physical examination revealed fusiform swelling of the PIP joints of the fingers and ulna deviation of the fingers.  There was no increased heat, tenderness, or limitation of motion.  His laboratory data reflected admission CBC (complete blood count) of hematocrit of 44, WBC (white blood cells) of 10,600 with 61 percent neutrophiles, and 39 percent lymphocytes.  Urinalysis was within normal limits and the sed rate was five.  Latex fixation was negative.  X-rays of the hands and fingers revealed no abnormalities.  During the hospital course, the Veteran had no complaints.  It was felt that the Veteran did not have any disease and he was determined to be fit for duty.  He was discharged with a diagnosis of "healthy male, no disease found" on January 15, 1967.

The January 1970 separation examination report reflected no complaints or findings related to the fingers or the hands.  Thus, there was no showing of arthritis of the hands at the time of the Veteran's separation from service.  

The first post-service medical record pertaining to the claim is a May 2007 letter from a private physician, Dr. A.B.L., which noted that the Veteran was seen following a three year hiatus for evaluation of bilateral hand pain with a long history extending back to the Vietnam era.  The Veteran described pains in his interphalangeal joints of both hands, which were aggravated during his post-service working years at GM.  Radiographs revealed evidence of advanced degenerative changes involving the interphalangeal joints of both hands, relatively sparing the carpus and base of the thumb. 

A May 2008 VA examination report indicated that the Veteran has painful hands and stiff fingers.  He stated that his fingers feel deformed.  The Veteran also related that his grip is poor and his activities of daily living are limited.  X-ray studies revealed very mild degenerative changes of the distal interphalangeal (DIP) joints of the fingers.  It was noted that while in Vietnam, both hands were injured by shrapnel fragments due to explosion of a land mine.  The Veteran was hospitalized for two or three days then he returned to duty.  The examiner noted that the record was reviewed and then opined that the mild degenerative changes, which were noted to be very minimal in severity, were not caused by or due to the in-service shell fragment wounds.

A September 2008 letter from Dr. A.B.L. reflected that the Veteran's military personnel records were reviewed.  After review of the records, Dr. A.B.L. stated that the onset of the Veteran's arthritis of the fingers was on or very near December 1, 1966.  It was noted that on induction examination in August 1965 there were no abnormalities of the fingers or hands.  The Veteran was seen on December 1, 1966 for swollen PIP joints of both hands.  He continued that at the Station Hospital in Vietnam from January 11, 1967 to January 15, 1967, there were positive physical findings of fusiform swelling of the PIP joints of his fingers and ulna deviation of fingers involving both hands.  The physician opined that the onset of arthritis to both hands and all fingers is more likely than not from military service.  

In his October 2008 notice of disagreement (NOD), the Veteran stated that while serving on active duty, he had pain and developed deformities to his fingers on both hands and was admitted to the hospital.  He stated that he has never alleged that he had shrapnel in his hands.  He stated that he does not have shrapnel wounds, but he does have pain and deformities of the hands and fingers that developed during service in Vietnam.  

A May 2009 VA examination report reflected that the Veteran was first seen in service on December 1, 1966 for swollen PIP joints in both hands.  Thereafter, he was admitted to the Station Hospital in San Francisco on January 11, 1967 for arthritis of the first, second, third, and fourth fingers of both hands.  He complained of ulnar deviation of all the fingers of both hands for about one year.  It was also noted that within the two or three months prior to the hospital admission he had swelling of the PIP joints of his fingers.  Since that time, the Veteran complained that he has had pain in his fingers of both hands that has worsened over the years.  He had only been hospitalized in service in January 1967.  He denied any trauma to his hands or fingers.  

Examination revealed decreased strength in grip as well as decreased dexterity bilaterally.  May 2009 X-ray studies revealed no acute fracture or dislocation.  There was mild degenerative osteoarthrosis of the second and third DIP joints of the right hand.  There was also a mild degenerative change with small loose bony spur along the dorsal aspect and slight narrowing of the joint space involving distal interphalangeal joint of the left fifth digit.  The impression was osteoarthritis of the bilateral hands, mild.  

The examiner opined that it is less likely than not that the current osteoarthritis is related to his treatment in service.  The examiner referenced that the Veteran was hospitalized with an admission diagnosis of arthritis in January 1967.  The examiner observed the findings of fusiform swelling of the PIP joints of the fingers, as well as ulnar deviation of the fingers.  He also noted that there were no findings of increased heat, tenderness to direct pressure, limitation of motion, or that X-rays revealed no abnormalities.  The examiner also referred to the evidence that showed that during the work up, the Veteran had no complaints, no disease was found, and that he was determined to be fit for duty.  The Veteran's hospital discharge indicated that no disease was found.  The examiner therefore concluded that it is less likely than not that the current osteoarthritis is related to treatment in service, and the examiner disagreed with Dr. A.B.L.'s September 2008 opinion.  

A June 2011 statement from the Veteran's VA physician noted that the Veteran's recent hand X-rays were consistent with degenerative arthritic changes.

An August 2011 private statement from Dr. W.K. indicated that the Veteran has arthritis of the hands that is believed to be rheumatoid arthritis with superimposed degenerative arthritis.

After review of the medical evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  In this regard, there is evidence of complaints of swollen fingers and pain in the fingers and hands during service.  Although the Veteran was admitted to the Station Hospital in service in January 1967 with a diagnosis of arthritis of the fingers, arthritis was not confirmed on X-ray during his hospital stay, and there are no X-ray studies showing arthritis during service.  Additionally, following a work-up over several days, the conclusion based on laboratory testing, physical examination, and observation of the Veteran was that he did not have any disease.  Moreover, no arthritis was found at the time of service separation.

In fact, the first post-service medical evidence of arthritis of the hands is dated in 2007, which is well over thirty years after the Veteran was discharged from service.  The Board recognizes that the Veteran states that he has had pain and deformities of the hands and fingers ever since service.  He does not allege any post-service treatment for such at any time earlier than the record shows.  

The Board points out that the Veteran is competent to provide lay evidence concerning continuity of symptoms after service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').  Therefore, although the Veteran is competent to report ongoing symptoms since service, arthritis was not actually found during service or until approximately 37 years later, and the Veteran is not competent to render a diagnosis of arthritis or relate its etiology to active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  In this case, although the Veteran is competent to report that he experienced pain and deformities of his hands and fingers since service, he is not competent to state that this symptomatology is arthritis, as that is a determination to be made by someone with medical expertise.  Thus, the Board cannot assign any significant weight to the Veteran's lay assertions about a diagnosis or etiology of arthritis.  

With regard to the medical opinions of record, the Board is not considering the May 2008 VA examination because it was based in part on an inaccurate factual background; i.e. that the Veteran had shrapnel wounds to his hands which is not shown by the objective evidence of record and was specifically denied by the Veteran in a December 2008 statement.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993) (The Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  Thus, the Board affords this opinion no probative value.

The Board has considered the September 2008 letter from Dr. A.B.L., which is in favor of the claim.  Specifically, the September 2008 letter stated that the service treatment records were reviewed, the service induction examination did not reflect any abnormalities to the fingers, the Veteran was seen for swollen PIP joints on December 1, 1966, and was admitted to the Station Hospital in January 1967 for several days with findings of fusiform swelling of the PIP joints and ulna deviation of the fingers of both hands.  Although Dr. A.B.L. concluded that it is more likely than not that the onset of the current arthritis to both hands and fingers was while the Veteran was on active service, the Board notes that he did not address the negative X-ray findings of arthritis during service, nor did he address the absence of any findings or complaints of arthritis at service separation.  Finally, Dr. A.B.L. did not provide any rationale for his opinion.  

The Board notes that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  As reflected above, Dr. A.B.L. did not fully discuss the remainder of the Veteran's hospitalization record which determined that the Veteran did not have any disease, nor did he provide a complete rationale for his opinion.  Accordingly, the Board concludes that the September 2008 private medical opinion is of limited probative value and is not sufficient to raise a reasonable doubt.

On the contrary, the Board finds that the May 2009 VA examiner's opinion is more complete in that it addresses the lack of finding or confirmation of X-ray findings of arthritis during the Veteran's hospitalization, his hospital discharge diagnosis as "healthy" and "no disease found," and the Veteran's lack of any related hand or finger disability at discharge.  These are the bases for the VA examiner's opinion against the claim.  Because these reasons, which are substantiated by the evidentiary record, were not taken into account by the September 2008 private physician, the Board accords more probative value to the May 2009 VA examiner' s opinion.

The Board also notes that in certain circumstances, presumptive service connection is awarded.  For chronic diseases, exclusively listed in 38 C.F.R. § 3.309(a), to include arthritis, the disease must have become manifest to a degree of 10 percent or more within 1 year from date of separation from service.  38 C.F.R. § 3.307(a)(3).  In this case, the evidence of record does not reflect a diagnosis of arthritis manifested to a degree of 10 percent or more within one year of the date of the Veteran's separation from service.

For the foregoing reasons, the claim for service connection for arthritis of the hands must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 









ORDER

Service connection for arthritis of the hands is denied.






____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


